


110 HRES 953 EH: Expressing the sense of the House of

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 953
		In the House of Representatives, U.
		  S.,
		
			March 12, 2008
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that all Americans should participate in a moment of silence to
		  reflect upon the service and sacrifice of members of the United States Armed
		  Forces both at home and abroad, and their families.
	
	
		Whereas it was through the brave and noble efforts of the
			 Nation’s forefathers that the United States first gained freedom and became a
			 sovereign nation;
		Whereas there are more than 1,354,000 active component and
			 more than 1,100,000 reserve component members of the Armed Forces serving the
			 Nation in support and defense of the values and freedom that all Americans
			 cherish;
		Whereas the members of the Armed Forces deserve the utmost
			 respect and admiration of their fellow Americans for putting their lives in
			 danger for the sake of the freedoms enjoyed by all Americans;
		Whereas the families of members of the Armed Forces make
			 sacrifices commensurate with the men and women of the Armed Forces;
		Whereas members of the Armed Forces are defending freedom
			 and democracy around the globe and are playing a vital role in protecting the
			 safety and security of all Americans;
		Whereas the Nation officially celebrates and honors the
			 accomplishments and sacrifices of veterans, patriots, and leaders who fought
			 for freedom, this resolution pays tribute to those who currently serve in the
			 Armed Forces;
		Whereas all Americans should participate in a moment of
			 silence to support our troops and their families; and
		Whereas March 26th, 2008, is designated as National
			 Support Our Troops Day: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that all Americans should participate in a moment of silence to
			 reflect upon the service and sacrifice of members of the United States Armed
			 Forces both at home and abroad, and their families.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
